Citation Nr: 0803110	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  03-03 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to May 
1979.  Her claims folder has been rebuilt.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Albuquerque, New Mexico Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In April 2003, the veteran testified before the undersigned 
Acting Veterans Law judge sitting at the RO.  A copy of the 
hearing transcript is of record and has been reviewed.

In August 2004, the Board referred this case for a VA medical 
expert opinion.  The case is now before the Board for 
appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks service connection for hepatitis C, which 
she attributes to treatment received for her service-
connected Chron's disease.  Specifically, she contends that, 
in November 1982, while undergoing a right colectomy, she was 
given a blood transfusion, which in turn, caused hepatitis C.  

On review, the Board finds that further development is 
necessary prior to analyzing the claim on the merits.  The 
veteran's original claims folder has apparently been 
misplaced and, as noted, the current folder has been rebuilt.  
It is not clear whether a notice letter pursuant to the 
Veterans Claims Assistance Act of 2000 was ever issued to the 
veteran.  In any event, such letter is not contained in the 
current claims folder.  

Also, although the claims folder has now been rebuilt, the 
veteran's representative asserts that further efforts should 
be made to confirm that the original claims folder cannot be 
retrieved.  The representative indicates that the record does 
not document a search of all possible locations of the 
veteran's original folder (see October 2007 informal brief).  
Review of the record does not reflect what efforts were made 
by the RO to locate the original claims folder.  The current 
record shows that the original claims folder was recently at 
the ROs in Albuquerque and Denver, as well as the VA Medical 
Centers (VAMCs) in Denver and Kansas City.  

Lastly, according to the October 2007 representative's brief, 
the veteran stated that the 1982 procedure for a right 
colectomy was paid for by CHAMPUS.  It was noted that if 
CHAMPUS paid the bill, the reported blood transfusion might 
be listed on the bill.  

In cases such as this, where the original claims folder is 
unavailable, VA has a heightened duty to assist the veteran 
with his claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 
367 (1991).

Accordingly, the case is REMANDED for the following action:

1.  The RO in Albuquerque should make an 
attempt to locate the veteran's original 
claims folder.  The RO in Albuquerque 
should also ask the RO in Denver to 
conduct a search for the veteran's 
original claims folder.  A copy of the 
search request(s) and any response(s) 
should be associated with the claims 
folder.  If any records are unavailable, 
a negative reply should be made part of 
the veteran's claims folder. 

2.  The RO should request that the VAMCs 
in Albuquerque, Kansas City, and Denver 
search for the veteran's original claims 
folder.  All efforts should be 
documented, and associated with the 
claims folder.  

3.  Any prior VCAA notices issued to the 
veteran should be associated with the 
claims folder, as well as copies of 
rating decisions, statements of the case 
and the appeal statement.  If VCAA notice 
was not provided to the veteran, or if a 
previous notice letter(s) is not 
available, the RO should:

(a) Notify the veteran of the information 
and evidence necessary to substantiate 
her service connection claim for 
hepatitis C.  

(b) Notify the veteran of the information 
and evidence she is responsible for 
providing for her service connection 
claim.

(c) Notify the veteran of the information 
and evidence VA will attempt to obtain, 
e.g., that VA will make reasonable 
efforts to obtain relevant records not in 
the custody of a Federal department or 
agency and will make as many requests as 
are necessary to obtain relevant records 
from a Federal department or agency; and

(d) Request that the veteran provide any 
evidence in her possession that pertains 
to the claim.

4.  After obtaining any necessary 
authorization(s), the RO should request 
documentation from CHAMPUS related to any 
payment made in connection with the 
veteran's November 1982 surgery (right 
colectomy) at Quincy Hospital.  

5.  Upon completion of the above-
requested development and any development 
deemed necessary, the RO should 
readjudicate the veteran's service 
connection claim for hepatitis C.  All 
applicable laws and regulations should be 
considered.  If the benefit sought on 
appeal remains denied, the veteran and 
her representative should be provided 
with a supplemental statement of the case 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


